Citation Nr: 1213991	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  09-00 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to an effective date earlier than November 5, 2004, for the award of a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to May 1989 and from November 1990 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by a Department of Veterans Affairs (VA) Agency of Original Jurisdiction, which granted entitlement to a TDIU and assigned an effective date of November 5, 2004.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran reported to a VA employee he had applied for Social Security Administration (SSA) disability benefits.  See December 12, 2003, VA treatment record.  At the January 2007 VA examination, the Veteran specifically reported that he filed a claim for SSA benefits due to depression and hepatitis C.  See report on page 3.  Thus, one of the disabilities for which the Veteran is service connected is one of the disabilities upon which the Veteran based his claim for SSA benefits.  There has been no attempt to obtain these records, and they are potentially relevant to the issue on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir.2010); Clarkson v. Brown, 4 Vet. App. 565, 567-68 (1993).

Since the claim is being remanded to obtain these records, the AMC should have the VA treatment records dated from May 2006 to the present associated with the claims file.  

In February 2006, the Veteran informed VA that he received treatment only from VA.  Thus, there does not appear to be any other outstanding medical records that need to be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the relevant VA medical records pertaining to treatment for the Veteran from May 2006 to the present.

2.  The AMC/RO should request all documents pertaining to the application of disability benefits from SSA, including (i) a copy of the decision awarding benefits and any re-adjudications, (ii) a copy of the application the Veteran completed, and (iii) copies of the medical records upon which the SSA based its decision(s).  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted re-adjudicate the issue of entitlement to an effective date earlier than November 4, 2004, for the award of a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

